                UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
In re: Leonard Miree Jr.,                    Case No. 19-50372
                                             Chapter 13
                             Debtor.         Hon. Mark A. Randon
_______________________________________/

                    OBJECTION BY THE UNITED STATES
                    TO CONFIRMATION OF DEBTOR’S
                      PROPOSED AMENDED PLAN

        The United States of America, by its attorneys, United States Attorney,

Matthew Schneider, and Assistant United States Attorney, John Postulka, on behalf

of the Internal Revenue Service, objects to the confirmation of the debtor’s

amended plan (“Amended Plan”) for the following reasons:

        1.     Debtor filed a voluntary petition for protection under Chapter 13 of the

Bankruptcy Code on July 16, 2019, and filed this amended plan on December 10,

2019.

        2.     The IRS’s current proof of claim is in the amount of $73,082.64 and

consists of:

                     Secured Claim:                         $9,250.00
                     Priority Claim:                       $20,138.39
                     General Unsecured Claim:              $43,694.25
                     Total                                  $73,082.64

        3.     Failure to Properly Treat the Secured Claim. The IRS’s secured

claim is in the amount of $9,250.00 and is a Class 5.1 claim that must be paid in

full through the Amended Plan, in equal monthly payments, with the IRS to retain


   19-50372-mar      Doc 42   Filed 12/12/19   Entered 12/12/19 09:53:28   Page 1 of 3
its liens and to receive interest at the IRC rate in effect on the date of confirmation

(currently 5%). See 11 U.S.C. § 1325(a)(5)(B). The IRS does not consent to the

alternative treatment of the secured claim as proposed by the Amended Plan. See

11 U.S.C. § 1325(a)(5)(A).

      4.     Feasibility Not Met. The proposed Chapter 13 amended plan also

lacks feasibility. A debtor bears the burden of demonstrating all the plan payments

will be made. 11 U.S.C. § 1325(a)(6). Based on the debtor’s own numbers, when

taking into account the claims not properly scheduled, together with those that are

properly scheduled, the amended plan is not feasible. The debtor has no apparent

source of funding to make up the shortfall.

      WHEREFORE, the United States respectfully requests that this Court deny

confirmation of the debtor’s Amended Plan for the forgoing reasons and grant such

further and additional relief as deemed just and appropriate.

                                               MATTHEW SCHNEIDER
Dated: December 12, 2019                       United States Attorney

                                               /s/John Postulka
                                               JOHN POSTULKA
                                               Assistant U.S. Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               Phone: (313) 226-9118
                                               Email: John.Postulka2@usdoj.gov


                                          2

   19-50372-mar    Doc 42    Filed 12/12/19   Entered 12/12/19 09:53:28    Page 2 of 3
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


In re: Leonard Miree Jr.,                                   Case No. 19-50372
                                                            Chapter 13
                          Debtor.                           Hon. Mark A. Randon
____________________________________/

                          CERTIFICATE OF SERVICE

      I hereby certify that on December 12, 2019, I electronically filed the

Objection By The United States To Confirmation Of Debtor’s Proposed Amended

Plan using the ECF System which will send notification of such filings to all

counsel of record.


                                                /s/John Postulka
                                                JOHN POSTULKA (P71881)
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                Phone: (313) 226-9118
                                                Email: John.Postulka2@usdoj.gov




  19-50372-mar       Doc 42   Filed 12/12/19   Entered 12/12/19 09:53:28   Page 3 of 3
